Citation Nr: 0627127	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling 
prior to April 9, 2004, and 20 percent disabling from April 
9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
entitlement to service connection for PTSD, and which 
continued the veteran's evaluation for his service connected 
hearing loss at a 10 percent evaluation.  These issues were 
remanded by the Board in July 2003 for further development.  
That development having been completed, the claims now return 
before the Board.  The Board also points out that, during the 
course of this appeal, the veteran was granted an increased 
rating of 20 percent for his service connected hearing loss, 
from April 9, 2004.  Thus the issues in appellate status are 
as noted above.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran does not currently have PTSD; the evidence 
of record does not link PTSD to any confirmed stressor from 
the veteran's active service.

2.  Resolving all doubt in the veteran's favor, the veteran's 
bilateral hearing loss was manifested primarily by Level XI 
hearing loss in the right ear, and Level III hearing loss in 
the left ear, prior to April 9, 2004.

3.  From April 9, 2004, the veteran's bilateral hearing loss 
is manifested by Level XI hearing loss in the right ear, and 
Level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  For the period prior to April 9, 2004, the criteria for 
an evaluation of 20 percent, but no higher, for the veteran's 
service connected bilateral hearing loss, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2005).

3.  For the period from April 9, 2004, to present, the 
criteria for an evaluation higher than 20 percent, for the 
veteran's service connected bilateral hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001 and March 
2004.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the service 
connection claim and a rating higher than 20 percent for 
hearing loss, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board also points out that, as to the partial grant of 
increased benefits for the hearing loss disability, the RO 
will be responsible for addressing any notice defect with 
respect to the effective date element of the award.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to service connection for PTSD.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not have 
PTSD that is related to his service.  Despite repeated 
attempts to verify additional stressors, the only stressor 
verified by the record is the veteran having been subjected 
to rocket and/or mortar attacks in the Republic of Vietnam.  

The Board finds particularly probative the extensive report 
from a VA examination in January 2006.  At that time, the 
examiner indicated that the results of the veteran's PTSD 
evaluation were inconclusive, and noted that the veteran 
presented a history of traumatic events that had changed 
across evaluations, suggesting that his report was 
unreliable.  It was indicated that many of the veteran's 
current complaints had only a tenuous connection to his 
service in Vietnam.  The examiner stated that there were 
strong indications of malingering of psychopathology on two 
objective measures of such.  It was felt that the veteran did 
have depression currently in partial remission, however, the 
veteran's report of symptoms was highly questionable and that 
he was very likely attempting to appear impaired related to 
service connection for secondary gain.  The examiner 
indicated that it was very unlikely that the veteran had 
PTSD, and diagnosed the veteran with malingering of PTSD.  
The Board finds this examination report particularly 
probative, because the extensive report clearly indicates 
that the veteran's claims file was thoroughly reviewed in 
preparation of the examination report.

Although the report of a December 2005 VA examination 
includes a diagnosis of PTSD, the examiner at that time 
provides no basis on which his diagnosis of PTSD is made, and 
does not address the only verified stressor that the veteran 
has, mortar attacks.  A May 2001 VA examination report again 
notes a diagnosis of PTSD, however, this diagnosis is based 
on unconfirmed stressors, including the veteran's reporting 
seeing a friend of his dying.  The claims folder was 
unavailable for review and the examiner apparently relied 
upon the veteran for the clinical history.

A November 2000 VA outpatient treatment note indicated that 
it was felt that the veteran appeared to be over exaggerating 
his symptomatology which might be related to disability 
issues.  A May 2000 admission screening for PTSD noted that 
the veteran was not reporting any military experiences at 
that time which yielded a traumatic response, and was not 
endorsing sufficient PTSD criteria to meet DSM-IV criteria; 
the examiner indicated that the veteran appeared to have been 
educated about PTSD symptoms by other veterans, but was not 
reporting events that met the definition of trauma.  The 
veteran was diagnosed with a mood disorder at that time.

The report of a September 1999 VA examination indicated that 
the veteran had diagnoses of alcohol dependence and abuse in 
remission, and depressive disorder NOS, but also indicated 
that the veteran's medical records did not contain sufficient 
information/data to support a diagnosis of PTSD.

An August 1998 VA examination diagnosed the veteran with 
alcohol abuse, and specifically found that the veteran did 
not meet the full clinical criteria for PTSD. 

A private examination report dated January 1998 includes a 
diagnosis of PTSD, however, that diagnosis is not based on 
the veteran's only verified stressor.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran does not currently have 
PTSD related to his service.  Even if the veteran were found 
to have a valid diagnosis of PTSD, the Board notes that the 
veteran has never been found to have such a diagnosis based 
on the veteran's sole confirmed stressor, that of mortar 
attacks.  Without credible supporting evidence that the 
veteran's claimed in-service stressors occurred, a diagnosis 
based on those unconfirmed stressors is not a sufficient 
basis on which to award a grant of service connection for 
PTSD.  As such, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for PTSD.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased rating for bilateral hearing 
loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005). Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. Part 4, § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2005).

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  

38 C.F.R. § 4.86 applies to exceptional patterns of hearing 
impairment.  Thereunder, (a) when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  While 38 C.F.R. § 4.86 is applicable to the 
current claim, specifically the veteran's right ear, its 
application does not in any way alter the level of hearing 
the veteran has been assessed with for rating purposes; 
therefore the Board finds no prejudice to the veteran in 
deciding this case.

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).  Adjudication of this claim has been taken with 
consideration of these new criteria.

The veteran's statements describing the symptoms of his 
service-connected hearing loss are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Taking into account all relevant evidence for the period 
prior to April 9, 2004, the Board finds that the veteran 
would be more properly rated as 20 percent disabled during 
this period for his service connected hearing loss.  In this 
regard, on the authorized audiological evaluation in July 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
48
100
105
105
105
LEFT
104
30
45
55
60

Speech audiometry revealed that speech recognition ability 
could not be tested in the right ear, but was 80 percent in 
the left ear.

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
78
80
80
75
75
LEFT
29
25
25
30
35

Speech recognition ability was not noted at that time.

On the authorized audiological VA examination in September 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
81
80
80
85
80
LEFT
35
30
30
45
35

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 94 percent in the left ear.  
The examiner at that time noted a mild sensorineural hearing 
loss for the left ear and a severe sensorineural hearing loss 
for the right ear.  The examiner noted that results for the 
right ear were consistent with those obtained in April 1999, 
however, on and off before then, the possibility of a 
functional component for the left ear hearing loss was noted.

On the authorized audiological VA examination in July 2000, 
speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 84 percent in the left ear, 
but no pure tone threshold averages were noted.

On audiological evaluation in August 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
107
105
105
NR
110
LEFT
35
30
35
NR
40

Speech audiometry revealed speech recognition ability which 
could not be computed in the right ear, and of 76 percent in 
the left ear.

The July 1998 examination indicates that the veteran had an 
average pure tone threshold in the right ear of 104 decibels 
with speech recognition unable to be conducted, and an 
average of 48 decibels with speech recognition of 80 percent 
in the left ear.  Evaluating these test scores based on 
Tables VI and VII found at 38 C.F.R. § 4.85, if the Board 
concedes that the veteran has no speech recognition ability 
in the right ear, the veteran's right ear hearing acuity is 
at Level XI and his left ear is at Level III.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a 20 percent evaluation.

Considering that the veteran had an exceptional pattern of 
hearing impairment in his right ear during this examination, 
in that his pure tone thresholds were over 55 decibels at 
each of the four specified frequencies, 38 C.F.R. § 4.86 
indicates that Table VIA may be used to determine the 
veteran's hearing acuity.  Using this table however would not 
result in a higher evaluation.

Audiological evaluation in April 1999 noted an average pure 
tone threshold of 78 in the right ear, and 29 in the left 
ear.  Unfortunately speech recognition ability was not noted 
for this examination, making it impossible to determine an 
accurate rating evaluation based on this examination.

The September 1999 VA examination indicates that the veteran 
had an average pure tone threshold in the right ear of 81 
decibels with speech recognition of 20 percent, and an 
average of 35 decibels with speech recognition of 94 percent 
in the left ear.  Evaluating these test scores based on 
Tables VI and VII found at 38 C.F.R. § 4.85, if the Board 
concedes that the veteran has no speech recognition ability 
in the right ear, the veteran's right ear hearing acuity is 
at Level XI and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a 10 percent evaluation.

Considering that the veteran had an exceptional pattern of 
hearing impairment in his right ear during this examination, 
in that his pure tone thresholds were over 55 decibels at 
each of the four specified frequencies, 38 C.F.R. § 4.86 
indicates that Table VIA may be used to determine the 
veteran's hearing acuity.  Using this table however, would 
not result in a higher evaluation.

The August 2000 audiological examination indicates that the 
veteran had an average pure tone threshold in the right ear 
of 107 decibels with speech recognition unable to be 
conducted, and an average of 35 decibels with speech 
recognition of 76 percent in the left ear.  Evaluating these 
test scores based on Tables VI and VII found at 38 C.F.R. § 
4.85, if the Board concedes that the veteran has no speech 
recognition ability in the right ear, the veteran's right ear 
hearing acuity is at Level XI and his left ear is at Level 
III.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, warrants a 20 percent evaluation.

However, considering that the veteran had an exceptional 
pattern of hearing impairment in his right ear during this 
last examination, in that his pure tone thresholds were over 
55 decibels at each of the four specified frequencies, 38 
C.F.R. § 4.86 indicates that Table VIA may be used to 
determine the veteran's hearing acuity.  Using this table 
however would not result in a higher evaluation.

Considering all audiological evidence of record for this time 
period then, the Board finds that the preponderance of the 
evidence of record indicates that the veteran would warrant a 
20 percent rating for his service connected hearing loss 
during this period.  The Board points out that there is no 
evidence of record from this time period to indicate that the 
veteran would warrant any higher evaluation.  As noted above, 
the assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered; here, such mechanical application indicates that no 
more than a 20 percent rating is warranted for this time 
period, the rating the veteran is now receiving.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 

Taking into account all relevant evidence for the period from 
April 9, 2004, the Board finds that the veteran is properly 
rated as 20 percent disabled from this time for his service 
connected hearing loss.  In this regard, the Board notes, on 
the authorized audiological evaluation on April 9, 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
49
40
45
60
50

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear; audiometry could not be conducted in 
the right ear.

This examination indicates that the veteran had an average 
pure tone threshold in the right ear of 105 decibels with 
speech recognition that could not be determined, and an 
average of 49 decibels with speech recognition of 80 percent 
in the left ear.  Evaluating these test scores based on 
Tables VI and VII found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level XI and his left ear is 
at Level III.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, warrants a 20 percent 
evaluation, the evaluation the veteran is currently 
receiving.

Considering that the veteran had an exceptional pattern of 
hearing impairment in his left ear during this last 
examination, in that his pure tone thresholds were over 55 
decibels at each of the four specified frequencies, 38 C.F.R. 
§ 4.86 indicates that Table VIA may be used to determine the 
veteran's hearing acuity.  Using this table however, would 
not result in a higher evaluation.

As noted above, the assignment of disability ratings for 
hearing impairment is derived by mechanical application of 
the numeric designations assigned after audiometric 
evaluations are rendered; here, such mechanical application 
indicates that no more than a 20 percent rating is warranted 
for this time period, the rating the veteran is receiving.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 
As the preponderance of the evidence is against the claim for 
this time period, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.

A 20 percent evaluation for bilateral hearing loss, prior to 
April 9, 2004, is allowed, subject to the regulations 
pertinent to the disbursement of monetary funds.  

A rating greater than 20 percent for bilateral hearing loss, 
from April 9, 2004, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


